          Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,

v.                                                                 No. CR 15-4112 RB

ROBIN LEE LOVELACE,

                Defendant.

                             MEMORANDUM OPINION AND ORDER

         THIS MATTER comes before the Court on Ms. Lovelace’s Motion for Compassionate

Release, filed on June 5, 2020. (Doc. 312.) Having reviewed the motion, the record, and the

applicable law, the Court finds the motion is not well-taken and should be DENIED WITHOUT

PREJUDICE.

I.       Background

         On March 9, 2019, Ms. Lovelace pled guilty to a Rule 11(c)(1)(C) plea agreement to 11

counts of a 24-count Indictment charging her and seven co-conspirators with a variety of offenses,

including conspiracy to possess with intent to distribute 500 grams and more of a mixture and

substance containing a detectable amount of methamphetamine, contrary to 21 U.S.C. §§ 841(a)(1)

and (b)(1)(A). (Docs. 3; 101–02.) The Court accepted the plea agreement and sentenced Ms.

Lovelace to 144 months. (Docs. 176; 178.) Ms. Lovelace has served approximately 57 months or

40 percent of her sentence and has a projected release date of February 20, 2026. (See Doc. 315

at 2.)

         Ms. Lovelace now moves the Court, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), to reduce

her sentence due to the COVID-19 pandemic. (Doc. 312.)

                                                1
         Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 2 of 13



II.    Discussion

       A.      The Court may decide whether “extraordinary and compelling reasons” exist.

       Ms. Lovelace seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which

permits a sentencing court to grant such a motion where “extraordinary and compelling reasons

warrant such a reduction” and the “reduction is consistent with applicable policy statements issued

by the Sentencing Commission . . . .” (See Doc. 312 at 4.) Prior to the passage of the First Step

Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), only the Director of the Bureau of Prisons (BOP)

could file a motion for compassionate release. Section 603(b) of the First Step Act now provides

that a sentencing court may modify a sentence either upon a motion of the Director of the BOP “or

upon motion of the defendant after [she] has fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on [her] behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility . . . .” 18 U.S.C. § 3582(c)(1)(A). Ms.

Lovelace filed such a request with FMC Carswell on April 8, 2020. (Doc. 307-1.) The warden

denied her request on April 9, 2020 (Doc. 312-2); thus the Court finds that she has exhausted her

administrative remedies for purposes of this Opinion. (See Doc. 315 at 3.)

       Before the Court turns to the merits of Ms. Lovelace’s motion, it must analyze whether it

has discretion to determine that the current pandemic, coupled with Ms. Lovelace’s underlying

health conditions, constitute extraordinary and compelling reasons sufficient to reduce her

sentence under § 3582(c)(1)(A)(i). Congress has not defined what constitutes extraordinary and

compelling reasons for purposes of this statute, but the Sentencing Commission published an

applicable policy statement. See U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing

Comm’n 2018). The application notes to § 1B1.13 provide that “extraordinary and compelling

reasons exist” where the defendant has certain medical conditions, where the defendant is at least



                                                2
         Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 3 of 13



65 years old and meets other qualifying circumstances, and where the defendant has qualifying

family circumstances. See id. app. §§ (1)(A)–(C). They also include a fourth “catchall” provision

that allows the Director of the BOP to determine whether “other reasons” exist that are

“extraordinary and compelling” to warrant a sentence reduction. Id. § (1)(D). Ms. Lovelace brings

her motion under this catchall provision. (Doc. 312 at 5.) Because the policy statement constrains

this decision to the Director of the BOP, the issue is whether the Court can make the same

determination. Ms. Lovelace argues that the policy statement, which was published prior to the

First Step Act, is outdated, and that the First Step Act extended the Court’s authority to make such

a decision in lieu of the Director. (See Doc. 316 at 2–4.) The Government disagrees and argues

that courts do not have “discretion to craft their own justifications for a sentence reduction . . . .”

(Doc. 315 at 11.) For the reasons discussed below, the Court finds that Ms. Lovelace’s position is

more persuasive.

       Congress passed the First Step Act in part because the BOP had managed the

compassionate release program so poorly. See United States v. Rodriguez, No. 2:03-CR-00271-

AB-1, ––– F. Supp. 3d. –––, 2020 WL 1627331, at *2 (E.D. Pa. Apr. 1, 2020) (discussing Hearing

on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing Comm’n

(2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)). The Act allows

“prisoners to directly petition courts for compassionate release, removing the BOP’s exclusive

‘gatekeeper’ role.’” Id. (footnote omitted). “Before the First Step Act’s amendments to § 3582, it

made sense that the BOP would have to determine any extraordinary and compelling reasons—

only the BOP could bring a motion for a reduction of sentence under § 3582(c)(1)(A).” United

States v. Cantu, 423 F.Supp.3d 345, 351 (S.D. Tex. 2019). “But defendants no longer need the

blessing of the BOP to bring such motions. The BOP in fact may never weigh in or provide



                                                  3
          Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 4 of 13



guidance when a § 3582(c) motion is brought by a defendant.” Id. (citation omitted); see also

Rodriguez, 2020 WL 1627331, at *3 (noting that the First Step Act allows courts to “grant a

prisoner’s motion for compassionate release even in the face of BOP opposition or its failure to

respond to the prisoner’s compassionate release request in a timely manner”) (quoting United

States v. Young, No. 2:00-cr-00002-1, ––– F. Supp. 3d –––, 2020 WL 1047815, at *5 (M.D. Tenn.

Mar. 4, 2020)).

        While the First Step Act significantly changed § 3582(c)(1)(A), the Commission has not

updated the applicable policy statement—hence the application note at issue here. 1 But the

application note is not the only part of § 1B1.13 that—if followed to the letter—seemingly ties this

Court’s hands. In fact, “[t]he very first sentence of § 1B1.13 constrains the entire policy statement

to motions filed solely by the BOP.” Rodriguez, 2020 WL 1627331, at *3 (citing § 1B1.13 (“Upon

motion of the Director of the [BOP] . . . the court may reduce a term of imprisonment”)) (emphasis

added). The Government acknowledges that “[t]he policy statement refers only to motions filed

by the BOP Director” but advises the Court to ignore that language due to “the lack of any plausible

reason to treat motions filed by defendants differently from motions filed by [the] BOP . . . .” (Doc.

315 at 8 n.3.) It then offers an allegedly plausible reason to strictly abide by the similarly outdated

application note: it argues that Dillon v. United States, 560 U.S. 817 (2010), “which makes

Sentencing Commission policy statements authoritative, prohibits [courts] from straying from the

Sentencing Commission’s pre-First Step Act commentary.” See United States v. Adeyemi, No. CR

06-124, 2020 WL 3642478, at *12 (E.D. Pa. July 6, 2020). (See also Doc. 315 at 10–11.)




1
 Nor will § 1B1.13 be updated in the foreseeable future, as the Sentencing Commission “lacks a sufficient number of
appointed commissioners to take this action.” Rodriguez, 2020 WL 1627331, at *3 n.8 (citation omitted); see also
Organization, U.S. Sentencing Commission, https://www.ussc.gov/about/who-we-are/organization (last visited July
17, 2020) (listing two voting commissioners and two non-voting ex officio commissioners).

                                                        4
         Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 5 of 13



       The court in Adeyemi recently examined an identical argument under similar

circumstances. It stated that in Dillon, “[t]he Supreme Court evaluated the same language in [18

U.S.C. §] 3582(c)(2)” that is at issue here in § “3582(c)(1)(A)(i), allowing courts to reduce a

defendant’s sentence if ‘such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.’” Adeyemi, 2020 WL 3642478, at *12 (footnote omitted). The

defendant in Adeyemi conceded that “Dillon’s holding applies to [§] 3582(c)(1)(A)(i), making the

Sentencing Commission’s policy statements generally binding on” the Court. Id. The Supreme

Court’s holding in Stinson v. United States, 508 U.S. 36 (1993), however, provides further

guidance. In Stinson, “the Supreme Court made Commission commentary explaining a guideline

binding unless it violates the Constitution or a federal law or is plainly erroneous or inconsistent

with the guideline.” Adeyemi, 2020 WL 3642478, at *13 (footnote omitted). The Adeyemi court

explained that the Supreme Court has “applied Stinson to invalidate Sentencing Commission’s

commentary contradictory of the plain language of a Congressional directive.” Id. (discussing

United States v. LaBonte, 520 U.S. 752 (1997)).

       Here, both the introductory language of § 1B1.13 and the application note limiting

discretion to the BOP Director regarding extraordinary and compelling circumstances contradict

the plain language in § 3582(c)(1)(A)(i), which explicitly allows courts to “find[] that

extraordinary and compelling reasons warrant” a sentence reduction. See Adeyemi, 2020 WL

3642478, at *13–14; see also Cantu, 423 F. Supp. 3d at 349–52 (examining “the text, statutory

history and structure, and consideration of Congress’s ability to override any of the Commission’s

policy statements” to find that § 1B1.13 cmt. n.1(D) “no longer describes an appropriate use of

sentence-modification provisions and is thus not part of the applicable policy statement binding

on” courts). The Adeyemi court agreed with “the majority of judges who have” found that the First



                                                  5
         Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 6 of 13



Step Act “removed sole authority from the [BOP]” and “imbu[ed] judges with the ability to decide

compassionate release motions if the [BOP] denies or defers the motion. The new compassionate

release regime mandates concurrent authority between the courts and the Director of the [BOP].”

Id. at *14; see also Rodriguez, 2020 WL 1627731, at *1 (gathering cases of courts that have held

they have discretion to determine extraordinary and compelling circumstances).

       The First Step Act’s . . . significant amendment requires the Sentencing
       Commission to alter policy statement section 1B1.13 and its resulting commentary,
       including the introductory phrase of the policy statement (“Upon motion of the
       Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A) . . .”),
       commentary Note 4 (“A reduction under this policy statement may be granted only
       upon motion by the Director of the Bureau of Prisons)”, and the introductory phrase
       to commentary Note 1(D). Because the Commission has been unable to alter its
       policy statement and commentary due to lack of a quorum, we cannot imply the
       Commission intends us to follow an outdated commentary through its inaction. And
       we are not hamstringed because the Sentencing Commission has failed to update
       the pertinent guidance. The plain language of section 3582(c)(1)(A)(i), not just
       Congress’s intent to improve and increase compassionate release, contradicts the
       introductory phrase of Note 1(D) to the Commission’s policy statement.

Adeyemi, 2020 WL 3642478, at *14 (footnotes omitted). The Court agrees with this reasoning and

finds that it has authority to determine what constitutes extraordinary and compelling reasons to

warrant a sentence reduction.

       B.     Ms. Lovelace has underlying health conditions that might place her at risk of
              severe illness in a facility experiencing a significant increase in COVID-19
              cases.

       Ms. Lovelace asserts that extraordinary and compelling circumstances exist due to the

unprecedented COVID-19 pandemic. (Id. at 7–11.) She argues that as a 60-year-old individual

with asthma, hypertension, and hyperthyroidism, “she is considered high risk for complications

and even death should she contract COVID-19.” (See id. at 2, 11.) She is also a cancer survivor

and has recently been diagnosed with nodules on her lungs and a benign pelvic mass that are being

monitored. (Id. at 11.) The Government argues that the CDC lists only one of Ms. Lovelace’s



                                               6
           Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 7 of 13



conditions—asthma—as a medical condition that may put individuals at increased risk for severe

illness if they contract COVID-19. (Doc. 315 at 11–12 (citing People with Certain Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited July 17, 2020)).) The CDC has recently updated this

list, however, and the list now also includes hypertension. See People with Certain Medical

Conditions (noting that it was last updated June 25, 2020). 2 And while the Government discounts

Ms. Lovelace’s asthma as minor (Doc. 315 at 12 (noting that Ms. Lovelace does not require daily

use of her inhaler)), the CDC cautions that “[t]he more underlying medical conditions someone

has, the greater their risk is for severe illness from COVID-19.” See People with Certain Medical

Conditions. Similarly, the CDC warns that “[a]s you get older, your risk for severe illness from

COVID-19 increases.” Older Adults, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/older-adults.html (last visited July 17, 2020). “For example, people in their 50s

are at higher risk for severe illness than people in their 40s. Similarly, people in their 60s or 70s

are, in general, at higher risk for severe illness than people in their 50s.” Id.

        The Government argues that the cases Ms. Lovelace cites in support of her motion are

“distinguishable as they involve unopposed motions, critically ill defendants, defendants suffering

from a myriad of high-risk conditions, or defendants who have serious illnesses and have served a

far greater percentage of their sentence than” Ms. Lovelace. (Doc. 315 at 13 (citations omitted).)

Further, at the time the Government submitted its response to Ms. Lovelace’s motion, “there were



2
  Ms. Lovelace also argues that the radiation she underwent as cancer treatment in October 2019 “can suppress or
weaken the immune system.” (See Docs. 316 at 5 (emphasis added); 312 at 17.) The source she cites in support,
however, states that radiation therapy can temporarily damage one’s immune system. See Why People with Cancer
are More Likely to Get Infections, American Cancer Society, https://www.cancer.org/treatment/treatments-and-side-
effects/physical-side-effects/low-blood-counts/infections/why-people-with-cancer-are-at-risk.html (last visited July
17, 2020); see also If you Are Immunocompromised, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/immunocompromised.html (last visited July 17, 2020). Ms. Lovelace does not cite to her medical records
to support her contention that her immune system was or is still weakened from her radiation treatment.

                                                         7
          Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 8 of 13



no active cases of COVID-19 in inmates housed at FMC Carswell” and only one staff member

with an active case. (Id. at 7 & n.2 (citation omitted).)

        The Court registers its concern with evidence that FMC Carswell is currently experiencing

a significant increase in the number of prisoners who have tested positive for COVID-19 in the

past two weeks. Ms. Lovelace filed a Notice reporting that on July 2, 2020, the BOP reported that

23 inmates had tested positive for COVID-19. (Doc. 317 at 1 (citing COVID-19 Coronavirus,

Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 20, 2020)).) She

filed another Notice reporting that the number had jumped to 127 confirmed cases among inmates

as of July 12, 2020. (Doc. 319 at 1 (citing COVID-19 Coronavirus).) On the date of this writing,

July 22, 2020, the number has again risen to 510 3 confirmed positive inmate cases and 3 confirmed

positive staff cases, with 28 tests still awaiting results. See COVID-19 Coronavirus.

        On April 3, 2020, Attorney General William Barr published a memorandum in which he

recognized the country’s “profound obligation to protect the health and safety of all inmates.” See

Memorandum for Director of BOP, https://www.bop.gov/coronavirus/docs/bop_memo_

home_confinement_april3.pdf (last visited July 17, 2020). He directed the BOP “to prioritize the

use of home confinement as a tool for combatting the dangers that COVID-19 poses to our

vulnerable inmates,” particularly where certain facilities were “experiencing significant levels of

infection . . . .” Id. As FMC Carswell currently has the second highest number of confirmed

positive cases at federal facilities, see COVID-19 Coronavirus, the Court finds that the facility is

experiencing a significant level of infection. For this reason, the Court discounts the Government’s

emphasis on the BOP’s efforts to stem the pandemic in federal facilities. (See Doc. 315 at 3–7.)



3
  The number of confirmed positive cases represents approximately 46 percent of the total inmate population at FMC
Carswell. See FMC Carswell, BOP, https://www.bop.gov/locations/institutions/crw/ (last visited July 22, 2020)
(listing 1,119 inmates at the FMC).

                                                        8
         Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 9 of 13



       The Government characterizes Ms. Lovelace’s motion as arguing “that her sentence should

be reduced by more than five years because of the COVID-19 pandemic.” (Id. at 14.) The Court

reads it differently. Ms. Lovelace, a 60-year-old individual with at least two underlying health

conditions that might put her at an increased risk for severe illness if she contracts COVID-19,

argues that her age, health conditions, and the documented significant and rising level of infection

at FMC Carswell have created extraordinary and compelling circumstances that warrant a sentence

reduction. The Court agrees that in this unprecedented situation, Ms. Lovelace’s circumstances

approach extraordinary and compelling. The Court declines, however, to expressly make this

determination, because other factors weigh against a sentence reduction.

       C.       Other considerations weigh against a sentence reduction.

       In addition to finding that an extraordinary and compelling reason exists for a sentence

reduction, § 1B1.13 directs courts to consider “the factors set forth in 18 U.S.C. § 3553(a), to the

extent that they are applicable” and whether the defendant is “a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S. Sentencing Guidelines §

1B1.13 & (2).

       Section 3553 requires courts to “impose a sentence sufficient, but not greater than

necessary,” in consideration of the following factors:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;




                                                 9
        Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 10 of 13



       (4) the kinds of sentence and the sentencing range established for . . . the applicable
       category of offense committed by the applicable category of defendant as set forth
       in the guidelines . . . ;
       (5) any pertinent policy statement . . . issued by the Sentencing Commission . . . ;
       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). Section 3142 requires courts to consider:

       (1) the nature and circumstances of the offense charged, including whether the
       offense is a crime of violence, a violation of section 1591, a Federal crime of
       terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
       or destructive device;
       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person, including--
               (A) the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse,
               criminal history, and record concerning appearance at court proceedings;
               and
               (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal,
               or completion of sentence for an offense under Federal, State, or local law;
               and
       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release. . . .

18 U.S.C. § 3142(g).

       The Government argues that Ms. Lovelace’s “history of distributing large quantities of

methamphetamine demonstrates that she would pose a danger to public safety if released.” (Doc.

315 at 16.) The Court agrees that drug crimes are serious and harmful to our communities, and Ms.

Lovelace’s sentence reflects the gravity of her 30-year methamphetamine habit that evolved into

drug trafficking. (See Doc. 315 at 16 (citing Doc. 164 (PSR) ¶ 119).) Ms. Lovelace was assigned

a criminal history category of III due to ten previous convictions, all of which are non-violent




                                                 10
          Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 11 of 13



barring one for disorderly conduct that involved an assault. 4 (See PSR ¶¶ 96–105.) The first of her

convictions occurred only 15 years ago, when Ms. Lovelace was 45 years old. (Id. ¶ 96.)

        The Government does not dispute that Ms. Lovelace has not had disciplinary issues while

in custody. (See Docs. 312 at 19; 315; 316 at 8.) More concerning to the Court, however, is that

while Ms. Lovelace asserts that she has taken “drug classes,” she has presented no evidence to

show that she has participated in continuing drug and alcohol counseling through a 12-step

program or similar. (See Doc. 316 at 7.) Ms. Lovelace’s long history with drugs, the conviction at

issue here, and her lack of counseling are all detrimental to her request for placement: she asks the

Court to place her with her daughter, Ms. Jerilyn Muñoz, upon release. (Doc. 312 at 19.) Yet, Ms.

Lovelace recruited her daughter to participate in the drug conspiracy that forms the basis of her

conviction. (PSR ¶ 12.) Consequently, Ms. Muñoz was also indicted and sentenced in this matter.

United States v. Muñoz, 15cr4112, Indictment (D.N.M. Nov. 19, 2015); Judgment (Aug. 23, 2016).

        The United States Probation Office (USPO) reviewed Ms. Lovelace’s proposed release

plan and denied it for two reasons. (See July 1, 2020 Pre-Release Investigation, attached as Ex. 1.)

First, Ms. Lovelace’s special conditions of supervised release include an order to “not

communicate, or otherwise interact, with codefendant(s)/coconspirator(s) without prior approval

of the probation office.” (See id.; see also Doc. 178 at 6.) Second, the USPO’s review of the release

plan disclosed that Ms. Muñoz’s husband, who lives in the home, “is currently under state

supervision and has an active medicinal marijuana card.” (See Ex. 1.) Because Ms. Lovelace and

her daughter were codefendants in the drug conspiracy here and because of Ms. Lovelace’s

documented long-term methamphetamine habit, the Court cannot approve a placement with Ms.




4
 Of her ten previous convictions, six involved charges of driving on a suspended license and two involved use and/or
possession of a controlled substance. (PSR ¶¶ 98–105.)

                                                        11
        Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 12 of 13



Muñoz. The Court finds such a placement would result in a danger to the community. For this

reason, the Court will deny Ms. Lovelace’s motion without prejudice.

       THEREFORE,

       IT IS ORDERED that the Motion for Compassionate Release (Doc. 312) is DENIED

WITHOUT PREJUDICE.




                                           ________________________________
                                           ROBERT C. BRACK
                                           SENIOR U.S. DISTRICT JUDGE




                                              12
                  Case 2:15-cr-04112-RB Document 320 Filed 07/22/20 Page 13 of 13
                                   UNITED STATES PROBATION OFFICE
                                       DISTRICT OF NEW MEXICO
Margaret Vigil, Chief                                                                   Ron J. Travers, Deputy
333 LOMAS BLVD. NW, STE 170               Richard Bohlken, Assistant Deputy               100 NORTH CHURCH STREET
ALBUQUERQUE, NM 87102-9844                   Chris Hill, Assistant Deputy                       LAS CRUCES, NM 88001
(505) 348-2600                                                                                          (575) 528-1500
800 EAST 30TH STREET                                                                         500 NORTH RICHARDSON
BUILDING 5, SUITE A                                                                                        ROOM 309
FARMINGTON, NM 87401                                                                              ROSWELL, NM 88201
(505) 325-7507                                                                                          (575) 637-7920
909 METRO AVENUE                                                                           120 SOUTH FEDERAL PLACE
GALLUP, NM 87301-5384                                                                                      ROOM 304
(505) 726-1660                                                                                    SANTA FE, NM 87501
                                                                                                        (505) 992-3872




        July 1, 2020

        E. Smith-Branton, Case Manager
        Carswell FMC
        P.O. Box 27066
        Fort Worth, TX 76127
                                                                 RE: Lovelace, Robin Lee
                                                                 Reg#: 83175-051
                                                                 Dkt#: 2:15CR04112-RB
                                                                 PRE-RELEASE INVESTIGATION
        Case Manager Smith-Branton,
        As indicated in your proposed release plan, Robin Lee Lovelace, has requested to release to the
        District of New Mexico, to reside with her daughter, Jerilyn Munoz, at 601 West Washington
        Ave., Artesia, New Mexico 88210; (575) 513-8206.
        In speaking with Mrs. Munoz, she is willing to have no alcohol, illegal substances, or weapons at
        the residence, and has no objection to the search condition. It should be noted, Mrs. Munoz
        advised her husband is currently under state supervision and has an active medicinal marijuana
        card.
        As part of the investigation for this release plan, the judgement and special conditions of
        supervised release associated with Ms. Lovelace’s term of supervised release have been
        reviewed. She has been ordered to “not communicate, or otherwise interact, with
        codefendant(s)/coconspirator(s) without prior approval of the probation office”. Mrs. Munoz
        was also charged on the initial offense along with Ms. Lovelace. Based on based upon the
        findings of the investigation, we are DENYING this release plan.
        Should you require additional information, please feel free to contact me at (575) 637-7928.

        Respectfully submitted:

        _________________________
        Eduardo Casteneda
        United States Probation Officer
